Name: Commission Regulation (EC) No 1921/95 of 3 August 1995 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables and repealing Regulations (EEC) No 2405/89 and (EEC) No 3518/86
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|31995R1921Commission Regulation (EC) No 1921/95 of 3 August 1995 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables and repealing Regulations (EEC) No 2405/89 and (EEC) No 3518/86 Official Journal L 185 , 04/08/1995 P. 0010 - 0018COMMISSION REGULATION (EC) No 1921/95 of 3 August 1995 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables and repealing Regulations (EEC) No 2405/89 and (EEC) No 3518/86THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EC) No 1032/95 (2), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 2405/89 (3), as last amended by Regulation (EC) No 1032/95, lays down detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables; whereas, as a result of the amendment to Regulation (EEC) No 426/86 by Council Regulation (EC) No 3290/94 (4) on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations, the system of advance fixing should be abolished and certain amendments should be made accordingly to the rules on import licences in the light of experience, while keeping the basic features of the existing system unchanged; whereas, for similar reasons, Commission Regulation (EEC) No 3518/86 (5), as last amended by Regulation (EC) No 1363/95 (6), which lays down special surveillance measures applicable to imports of orange juice, should be repealed; whereas, in theinterests of clarity, a new Regulation should be adopted laying down detailed rules for the application of the system of import licences and repealing Regulations (EEC) No 2405/89 and (EEC) No 3518/86; Whereas the detailed rules for the application of the system of import licences in question either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), as last amended by Regulation (EC) No 1199/95 (8); Whereas, in order to facilitate the adoption of appropriate measures in the event of disturbance or threatened disturbance of the market, provision should be made for introducing a fixed period between the application for and the issue of the import licence; Whereas the term of validity of import licences should be determined in the light of the practices of international trade; whereas the amount of the security to be lodged for import licences should be fixed at levels which will enable the system to function properly; Whereas, in order to ensure better knowledge of the trade pattern for certain products, it should be requried that the country of origin be indicated and that the importer be compelled to import from the country thus indicated; whereas, however, in view of the characteristics of trade in the products concerned, provision should be made to allow the country of origin to be changed; Whereas in licence applications applicants must indicate the combined nomenclature subheading; whereas, in the case of certain products falling within headings 2008 and 2009 of the combined nomenclature, it is not always possible, owing to considerable variations in natural sugar content or to fluctuations in exchange rates, to know the exact subheadings at the time of application for licences; whereas special provision should be made for those products; Whereas the fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88 provides that no licence is required for the purposes of operations relating to quantities for which the amount of the security for the corresponding licence would be ECU 5 or less; whereas Article 14 (3) of Regulation (EEC) No 3719/88 provides that no security is required in respect of an import licence where the amount of security involved in ECU 5 or less; whereas Article 14 (3) of Regulation (EEC) No 3719/88 provides that no security is required in respect of an import or export licence where the amount of security involved is ECU 5 or less or, under certain circumstances, ECU 25 or less; whereas the application of these provisions to products processed from fruit and vegetables results, because of the range of security rates, in a wide variation in the quantity of products covered; whereas it is necessary, particularly with a view to administrative simplification, to specify the quantity of products which may be imported thus without a licence; whereas the quantity below which an import licence is to be issued without a security being lodged should also be specified; whereas the second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 should not apply; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 This Regulations lays down detailed rules for the application of the system of import licences provided for in Article 9 of Regulation (EEC) No 426/86. This list of products covered by the system is set out in the Annex hereto. TITLE I Import licences Article 2 1. Import licences shall be valid for a period of three months from their date of issue as defined in Article 21 (1) of Regulation (EEC) No 3719/88. 2. For products for which import trends need to be monitored closely in order to assess the risk of disturbance or threatened disturbance of the market, the Commission may decide that import licences are to be issued on the fifth working day following that on which applications are lodged. Article 3 1. The amount of the security for import licences for each product shall be as shown in the table set out in the Annex. 2. Notwithstanding the first subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88, no security shall be required in respect of an import licence concerning a quantity not exceeding 1 000 kilograms. The second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 shall not apply. 3. Notwithstanding the fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88, no licence shall be required for operations relating to a quantity not exceeding 500 kilograms where the amount of the security is less than ECU 1 per 100 kilograms. Article 4 Where certain of the products falling wihtin one subheading of the combined nomenclature are subject to the system of import licences, licence applications and the import licences themselves shall contain in section 15 the description of products subject to the system and in section 16 the combined nomenclature code preceded by 'ex`. Licences shall be valid for the products so described. Article 5 1. For the products listed in the Annex, licence applications and the import licences themselves shall indicate the country of origin in section 8. Licences shall make it obligatory to import from the country of origin indicated thereon. 2. Holders of licences may apply, once only, to have the country of origin altered subject to the following rules: (a) applications for alteration of the country of origin: - must be submitted to the body which issued the original licence, - must be accompanied by the original licence and by any extract issued, - shall be subject to the provisions of Articles 13, 14 (1) and 15 of Regulation (EEC) No 3719/88; (b) the body which issued the licence shall retain the original licence and any extract and shall issue a replacement licence and, where appropriate, one or more replacement extracts. However, if during the time taken to issue the replacement licence the issue of licences for the new country of origin is suspended, the replacement licence application concerned shall be rejected and the original licence and, where appropriate, the extract or extracts shall be returned to the holder; (c) replacement licences and, where appropriate, the replacement extract or extracts shall: - be issued for a quantity of products which, when the tolerance is added, corresponds to the maximum available quantity shown on the document which they replace, - contain in section 20 the number, and, if wished, the date of the document which they replace, - contain in section 8 the name of the new country of origin, - contain in the other sections the same entries as the document which they replace, and in particular the same date of expiry. Article 6 1. In the case of: - peaches, apricots and pears falling within CN code 2008, and - cherry juice falling within CN code ex 2009 80, and in particular the following CN codes: 2008 40 51 and 2008 40 59, or 2008 40 71 and 2008 40 79, or 2008 50 61 and 2008 50 69, or 2008 50 71 and 2008 50 79, or 2008 70 61 and 2008 70 69, or 2008 70 71 and 2008 70 79, or ex 2009 80 35 and 2009 80 36, or ex 2009 80 71, ex 2009 80 84 and 2009 80 96, the applicant may indicate the CN codes in the section of his application for import licences. These codes indicated on the application shall appear on the import licence. 2. Where applicants avail themselves of the provisions of paragraph 1 and the amounts of the securities are different for the subheadings concerned, the amount of the sole security to be lodged shall be the highest amount. TITLE II Communications Article 7 1. Member States shall communicate to the Commission no later than the fifth working day of each month the particulars concerning the country of origin and the quantities of products for which import licences were issued in the preceding month, broken down according to the combined nomenclature and according to the description contained in the Annex. 2. During periods when Article 2 (2) applies, and notwithstanding paragraph 1, Member States shall communicate to the Commission any particulars referred to in paragraph 1 concerning applications for import licences as follows: - each Wednesday, as regards applications made on Monday and Tuesday of that week, - each Friday, as regards applications made on Wednesday and Thursday of that week, - each Monday, as regards applications made on Friday of the previous week. 3. If no import licences have been issued during a given calendar month, the Member States concerned shall inform the Commission accordingly not later than the fifth working day of the following month. TITLE III Final provisions Article 8 1. Regulations (EEC) No 2405/89 and (EEC) No 3518/86 are hereby repealed. 2. References to Regulation (EEC) No 2405/89 shall be construed as references to this Regulation. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission ANNEX List of products referred to in Articles 3 (1) and 5 (1) >TABLE>